Case 1:20-cv-00406-MJT-ZJH Document 6 Filed 12/22/20 Page 1 of 1 PageID #: 514



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

RILEY TROY GRAHAM                               §

VS.                                             §                CIVIL ACTION NO. 1:20cv406

WARDEN F. GARRIDO                               §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Riley Troy Graham, proceeding pro se, filed this petition for writ of habeas

corpus. The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge. The Magistrate Judge recommends that the petition be dismissed.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections were filed to the Report and

Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge (doc. no. 2) is ADOPTED as the opinion of the Court. A

final judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

                                  SIGNED this 22nd day of December, 2020.




                                                                 ____________________________
                                                                 Michael J. Truncale
                                                                 United States District Judge
